 In theMatterof RoBERTI BROS., INO.andUPHOLSTERERSINTERNATIONALUNION, LOCAL 15Case No. R-1363CERTIFICATION OF REPRESENTATIVESSeptember 7, 1939On July 26, 1939, the National Labor Relations Board; hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.,The Direction of Election providedthat an election by secret ballot be conducted among the employeesin the upholstering department and the upholsterers in the mattressand bedding department of Roberti Bros., Inc., herein called theCompany, whose names appeared on the Company's pay roll nextpreceding the date of the Direction, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion, and' employees who were than or had since been temporarilylaid off, but excluding janitors, elevator operators, supervisory em-ployees, and clerical employees, and all employees who had sincequit or had been discharged for cause, to determine whether or notthey desired to be represented for the purposes of collective bar-gaining by Upholsterers International Union' of North America,Local No. 15, affiliated with the American Federation of Labor.Pursuant to the Direction, an election by secret ballot was con-ducted on August 11, 1939, at Los Angeles, California, under thedirection and supervision of the Acting Regional Director for theTwenty-first Region (Los Angeles, California).On August 15, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNationalLabor Relations Board Rules and Regulations-Series2, issued an Election Report, copies of which were duly served uponthe parties.No objections to the Election Report have been filed byany of the parties.113 N. L. R. B. 1181.15 N. L. R. B., No. 17.125 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Regional Director reported the following results of the secretballot :1.TotalNumber Eligible___________________________________ 592.Total Number of Ballots Counted_________________________ 583.Total Number of Votes for the Upholsterers InternationalUnion, Local 15, A. F. L________________________________ 324.Total Number of Votes -Against the Upholsterers Interna-tional Union, Local 15, A. F. L__________________________ 265.Total Number of Blank Ballots___________________________06.Total Number of Void Ballots____________________________07.Total Number of Challenged Votes________________________ ,2By virtue of and pursuant to the power vested in the. NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT Is HEREBY CERTIFIED that Upholsterers International Union ofNorth America, Local No. .15, affiliated with the American Federa-tion of Labor, has been designated and selected by a majority of theemployees in 'the upholstering department and the upholsterers ofthemattress and bedding department of Roberti Bros., Inc., LosAngeles, California, but excluding janitors, elevator operators, su-pervisory employees, and clerical employees, as their representativefor the purposes of collective bargaining and that, pursuant to Sec-tion 9 (a) of the Act, Upholsterers International Union of NorthAmerica, Local No. 15, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.